Citation Nr: 1609040	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-41 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was remanded by the Board in March 2013 and August 2014.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  


FINDING OF FACT

The Veteran's current acquired psychiatric disorder, diagnosed as bipolar disorder, is related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, currently diagnosed as bipolar disorder, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

The Veteran entered service in sound condition.  During service, he was in an automobile accident.  He subsequently recalled experiencing auditory hallucinations at the time of the accident.  See January 1992 statement.  In more recent VA clinical records, he has reported experiencing nightmares related to the accident.  By the 1980's both VA and private records establish the diagnosis of bipolar disorder.  VA examiners, as recent as December 2014, also confirm the current diagnosis as bipolar disorder.  A private psychologist provided several opinions based upon a review of the Veteran's claims file, and with a well-reasoned rationale, indicating that it is at least as likely as not that the Veteran's bipolar disorder initially manifested during service, as is contended by the Veteran

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has an acquired psychiatric disorder, currently diagnosed as bipolar disorder, that is etiologically related to his active service, in particular to symptoms he reports experiencing at the time of the in-service automobile accident.  Therefore, entitlement to service connection for this disability is warranted. 


ORDER

Service connection for psychiatric disability, diagnosed as bipolar disorder, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


